Citation Nr: 1810129	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-16 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include depression and/or posttraumatic stress disorder (PTSD). 

2. Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had air military service from March 1975 to September 1980, and active military service from March 1984 to September 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 
 
This case was previously before the Board, most recently in June 2017, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.   


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

In the Board's prior remand, the Board directed that the AOJ undertake additional development on the Veteran's remaining claims on appeal, to include completing a VA examination for the Veteran's pending claim for entitlement to service connection for an acquired psychiatric disorder. The claims file indicates that the Veteran cancelled the scheduled VA examination, and the appeal was returned to the Board for adjudication. VA's duty to assist is not a one-way street, and the Veteran's continued cooperation is required to fully develop her claims. See Wood v. Derwinski, 1 Vet. App. 190 (1991).

However, the Board notes that the Veteran has consistently had unstable housing, unstable transportation, has shown difficulty in attending appointments for treatment, as well as previously shown to have had difficulty in attending a requested Board hearing. Further, the evidence of record indicates the Veteran struggled with suicidal ideation and was hospitalized for treatment. 

The Board finds that, based on the facts of this case, the Veteran's psychological symptomatology constitutes good cause to allow the Veteran another opportunity to appear for and comply with a VA examination. Failure of the Veteran to appear and comply pursuant to this remand will result in the Board adjudicating the merits of the claims based on the evidence of record. 

Further, the Board notes that the evidence of record indicates the Veteran's PTSD may have pre-existed her active service. At the Veteran's VA examination, the examiner should determine the nature and etiology of the acquired psychiatric disorder, to include any aggravation of a preexisting disorder. 

Regarding the TDIU issue, the Board notes that the issue of entitlement to a TDIU is inextricably intertwined with the claim remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991). Hence, a determination on the claim for TDIU should be deferred pending final dispositions of the claim of entitlement to service connection for an acquired psychiatric disability.

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination by a psychiatrist or psychologist to determine the nature and etiology of any currently present psychiatric disabilities. The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should identify all psychiatric disabilities present during the pendency of the appeal, or proximate thereto.  

The examiner should provide an opinion as to whether any diagnosed psychiatric disability clearly and unmistakably existed prior to the Veteran's active service.  For any psychiatric disability found to clearly and unmistakably exist prior to the Veteran's active service, was that disability clearly and unmistakable NOT aggravated by active service.   

The examiner must note that the Veteran's lay statements alone are not a sufficient basis upon which to base a finding that the Veteran had a psychiatric disability prior to her active service.  

For any psychiatric disability NOT found to clearly and unmistakably exist prior to the Veteran's active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that such psychiatric disability had its onset during active service, or was etiologically related to the Veteran's active service.

The rationale for all opinions expressed must be provided.


3. Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

4. Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



